PROSPECTUS SUPPLEMENT NO. 1 Filed Pursuant to Rule 424(b)(3) Registration File No.333-139216 OXIS INTERNATIONAL, INC. PROSPECTUS SUPPLEMENT NO. 1 DATED AUGUST 15, 2007 TO THE PROSPECTUS DATED JUNE 1, 2007 This Prospectus Supplement No.1 supplements our Prospectus dated June 1, 2007 with the following attached documents: A. Form 10-QSB Quarterly Report dated August 14, 2007 The attached information modifies and supersedes, in part, the information in the prospectus.Any information that is modified or superseded in the prospectus shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus, which is required to be delivered with this Prospectus Supplement. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS, AS SUPPLEMENTED BY THIS PROSPECTUS SUPPLEMENT. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is August 15, 2007 INDEX TO FILINGS Annex Form 10-QSB Quarterly Report of the registrant filed with the Securities and Exchange Commission on August 14, 2007 A Annex A U. S. SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 FORM 10-QSB þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 0-8092 (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-1620407 (I.R.S. employer identification number) 323 Vintage Park Drive, Suite B, Foster City, CA94404 (Address of principal executive offices and zip code) (650) 212-2568 (Registrant’s telephone number, including area code) Check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þNO ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES
